503 A.2d 192 (1986)
KEENE CORPORATION, Defendant Below, Appellant,
v.
Deronda SHEPPARD and Geraldine Sheppard, his wife, Plaintiffs Below, Appellees.
Supreme Court of Delaware.
Submitted: December 17, 1985.
Decided: January 9, 1986.
Richard P.S. Hannum (argued) and Beth E. Evans of Prickett, Jones, Elliott, Kristol & Schnee, Wilmington, and Somers S. Price of Potter, Anderson & Corroon, Wilmington, for appellant.
Douglas B. Canfield (argued) of Jacobs & Crumplar, P.A., Wilmington, for appellees.
Before CHRISTIE, C.J., McNEILLY, HORSEY and MOORE, JJ., constituting the Court en banc.[*]
PER CURIAM:
The facts of this case were fully set forth in Judge Poppiti's opinion in Sheppard v. A.C. & S. Co., Del.Super., 498 A.2d 1126 (1985). In that opinion, the trial court treated all of the pertinent issues. We are of the opinion that each issue then before the Court was correctly decided by the Superior Court. The judgment of the Superior Court is AFFIRMED.
NOTES
[*]  Justice Walsh, having made rulings applicable to all then pending asbestos cases as a Judge of Superior Court, took no part in this decision.